Exhibit 10.2

THIRD AMENDMENT TO REVOLVING CREDIT LOAN AND SECURITY

AGREEMENT - $3,000,000 REVOLVING CREDIT LOAN

This Third Amendment to Revolving Credit Loan and Security Agreement (the
“Second Amendment”) is entered into effective the 18th day of April, 2012, by
and among FIFTH THIRD BANK, an Ohio banking corporation, having a mailing
address of 201 East Kennedy Boulevard, Suite 1800, Tampa, Florida 33602 (the
“Bank”), DEER VALLEY FINANCIAL CORP., a Florida corporation, having its
principal place of business at 205 Carriage Street, Guin, Alabama 35563
(“DVFC”), DEER VALLEY CORPORATION, a Florida corporation, having a mailing
address of 3111 West Dr. MLK Boulevard, Suite 100, Tampa, Florida 33607 (“DVC”),
and DEER VALLEY HOMEBUILDERS, INC., an Alabama corporation authorized to do
business in the State of Florida, having its principal place of business at 205
Carriage Street, Guin, Alabama 35563 (“DVHI”), jointly and severally
(collectively the “Borrowers”), and amends and modifies that certain Revolving
Credit Loan and Security Agreement dated October 14, 2009, as amended by
Amendment dated April 7, 2010, and by Second Amendment dated October 14, 2011
(collectively the “Loan Agreement”), as follows:

1. Terms. All of the capitalized terms in this Third Amendment shall have the
meanings as defined in the Loan Agreement.

2. Modification of Financial Covenant. The Financial Covenant set forth in
Section 6.10 (c) of the Loan Agreement is deleted in its entirety and the
following Section 6.10 (c) is hereby substituted in its place and stead:

“(c) Minimum Liquidity. Maintain a global, unencumbered liquidity of not less
than $1,500,000.00, to be measured on a quarterly basis, commencing March 31,
2012.”

3. Modification of Negative Covenant. The Negative Covenant set forth in
Section 7.4 of the Loan Agreement regarding Distributions is hereby modified to
recognize and approve the following stock re-purchase transactions by the
Borrower from Vicis Capital:

 

  (a) 22,463 Shares of Series C Preferred Stock

 

  (b) 1,000,000 Shares of Series E Preferred Stock

 

  (c) 1,096,291 Shares of Common Stock

 

  (d) Cash purchase price of $3,200,000 for Redeemed Shares

The Bank’s approval of this stock re-purchase transaction is limited strictly to
the referenced transaction and is not be interpreted as a waiver for continued
compliance with this covenant hereafter.

4. Consent and Waiver. Borrowers hereby consent to the foregoing and agrees that
the execution of this Third Amendment shall in no manner or way whatsoever
impair or otherwise adversely affect Borrowers’ liability to the Lender under
the Loan Documents or any other instrument set forth in the Recitals or herein,
all as modified by this Third Amendment.



--------------------------------------------------------------------------------

5. Cross Document Default. Any default under the terms and conditions of this
Third Amendment or of any instrument set forth herein or contemplated by this
Third Amendment shall be and is a default under every other instrument set forth
herein or contemplated by this Third Amendment.

6. Ratification. Except as modified by this Third Amendment, Borrowers hereby
ratify and confirm the continued validity and viability of all terms, conditions
and obligations set forth in the Loan Documents and all other instruments as
modified by this Third Amendment.

7. Severability. Whenever possible, each provision of this Third Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision hereof shall be prohibited or invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition or
invalidity only, without invalidating the remainder of such provision or of the
remaining provisions of this Third Amendment.

8. Florida Contract. This Third Amendment shall be deemed a Florida contract and
shall be construed according to the laws of the State of Florida, regardless of
whether this Third Amendment is executed by certain of the parties hereto in
other states.

9. Time. Time is of the essence of this Third Amendment.

10. Binding Effect and Modification. This Third Amendment shall bind the
successors and assigns to the parties hereto and constitutes the entire
understanding of the parties, which may not be modified except in writing,
executed by all parties hereto in the same form as this Third Amendment.

11. Other Terms. Except as specifically modified and amended by the terms set
forth in this Third Amendment, all of the other terms, covenants, obligations
and conditions of the Loan Agreement shall remain in full force and effect.

 

12. Entered into as of the day and year first above written.

 

WITNESSES:     BORROWERS:     DEER VALLEY HOMEBUILDERS, INC.,     an Alabama
corporation

 

    By:  

/s/ Steve Lawler

Signature of Witness       John Steven Lawler, as its Chief

 

      Chief Financial Officer and Secretary Print or type name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness      

 

2



--------------------------------------------------------------------------------

    DEER VALLEY CORPORATION,     a Florida corporation

 

    By:  

/s/ Steve Lawler

Signature of Witness       John Steven Lawler,

 

      as its Chief Financial Officer and Secretary Print or type name of Witness
     

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness           DEER VALLEY FINANCIAL CORP.,     a
Florida corporation

 

    By:  

/s/ Steve Lawler

Signature of Witness       John Steven Lawler,

 

      as its Chief Financial Officer and Secretary Print or type name of Witness
     

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness      

STATE OF ALABAMA

COUNTY OF                                                      

The foregoing instrument was acknowledged before me this      day of April,
2012, by John Steven Lawler, as Chief Financial Officer and Secretary of DEER
VALLEY HOMEBUILDERS, INC., an Alabama corporation, on behalf of the corporation.

 

         

  Personally known     

 

         

  Driver’s License (St:            )      Notary Public

         

  Other Identification Produced       

 

    

 

 

 

     Print or type name of Notary       

 

(SEAL)

 

3



--------------------------------------------------------------------------------

STATE OF ALABAMA

COUNTY OF                                 

The foregoing instrument was acknowledged before me this      day of April,
2012, by John Steven Lawler, as Chief Financial Officer and Secretary of DEER
VALLEY CORPORATION, a Florida corporation, on behalf of the corporation.

 

         

  Personally known     

 

         

  Driver’s License (St:            )      Notary Public

         

  Other Identification Produced       

 

    

 

 

 

     Print or type name of Notary       

 

(SEAL)

STATE OF                                     

COUNTY OF                                 

The foregoing instrument was acknowledged before me this      day of April 2012,
by John Steven Lawler, as Chief Financial Officer and Secretary of DEER VALLEY
FINANCIAL CORP., a Florida corporation, a Florida corporation, on behalf of the
corporation.

 

         

  Personally known     

 

         

  Driver’s License (St:            )      Notary Public

         

  Other Identification Produced       

 

    

 

 

 

     Print or type name of Notary       

 

(SEAL)

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

    BANK:     FIFTH THIRD BANK,     an Ohio banking corporation

 

    By:  

/s/ Daniel Riley

Signature of Witness       Daniel Riley, as its Vice President

 

      Print or type name of Witness      

(CORPORATE SEAL)

 

      Signature of Witness      

 

      Print or type name of Witness      

STATE OF FLORIDA

COUNTY OF                                 

The foregoing instrument was acknowledged before me this      day of April,
2012, by Daniel Riley, as Vice President of FIFTH THIRD BANK, an Ohio banking
corporation, on behalf of the Bank.

 

         

  Personally known     

 

         

  Florida Driver’s License      Notary Public

         

  Other Identification Produced       

 

    

 

 

 

     Print or type name of Notary       

 

(SEAL)

 

5